Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 1 of 72 PageID 4298



                            IN THE UNITED DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

  UNITED STATES OF AMERICA                     )
                                               )
         VS.                                   )
                                               )       No. 8:08 CR 318
                                               )
  CHARLES JACKSON FRIEDLANDER,                 )
                                               )
         Defendant                             )

                         MOTION FOR COMPASSIONATE RELEASE

         The Defendant, Charles Jackson Friedlander, by his counsel, respectfully shows the Court

  pursuant to the First Step Act of December 21, 2018, the Second Chance Act of 2008, 34 U.S.C.

  60541, et seq., and the Second Chance Reauthorization Act of 2018, also enacted December 21,

  2018, that:

         1.     The Defendant on July 21, 2009 was sentenced to a term of 360 months. He is now

  in BOP custody at LSCI Butner, North Carolina.

         2.      As of March 27, 2019, with BOP good time, he will have served just over 139

  months. He is 89 years old.

         3.     Charles Friedlander has the following serious medical conditions, documented by

  his BOP medical records, and by records of the Duke University Medical Center, where the BOP

  has sent him for needed outside care:

                    Brittle Type II Diabetes Mellitus, very difficult to control, with unpredictable
                     sharp changes in blood glucose levels without an obvious cause, together with
                     greater likelihood and frequency of ketoacidosis and/or severe hypoglycemia.
                    Total Erectile Dysfunction at least since 2008, due to brittle diabetes
                    Osteoarthritis
                    Extreme Fatigue
                    Chronic Kidney Disease-Stage 3
                    GERD (Gastroesophageal Reflux Disease)
                    Hypertension
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 2 of 72 PageID 4299



                    Prostate carcinoma/Prostate Hypertrophy
                    Hearing loss (hearing aids)
                    Sciatica
                    Gout
                    Multi basal cell carcinomas
                    Vincent’s Stomatitis in mouth/gums (Acute Infectious Gingivostomatitis)
                    Elevated Cholesterol
                    Right Branch Bundle Block, a delay/blockage along the pathway that electric
                     impulses travel to make the heartbeat, in this case the right side of the ventricles.
                    Diabetic Retinopathy, the most common cause of vision loss in diabetes, change
                     to retinal blood vessels causing them to bleed or leak fluid, distorting vision.
                     This is a leading cause of blindness.
                    Severe Clinical Depression
                    Elevated Anxiety Disorder
                    Degenerative Back Disease


         He has been wheelchair bound since 2012 and currently wears diapers due to limited

  control of his bladder. And suffice it to say he is way out of warranty. Since May 1, 2019 he has

  fallen almost daily. That he has not broken a hip is remarkable, considering he is 89 years old. His

  BOP release date, on January 29, 2035, at age 104, is of course academic.

         4.       Attached is a copy of a November 18, 2018 psychosexual evaluation of Charles

  Friedlander done by Dr. Joseph J. Plaud in Boston. Dr. Plaud concluded that:

                 a. Dr. Friedlander has not been a prior sexual offense recidivist, he has no contact-
                    based victims; it is highly likely that years ago he engaged in sexualized
                    fantasizing. His clinical presentation is inconsistent with a paraphilia diagnosis.

                 b. Dr. Friedlander is now 88 years old, now within an age cohort associated with
                    the absolute lowest rates of sexual offense recidivism.

                 c. Dr. Friedlander does not have in general an antisocial lifestyle orientation and
                    given that he does not possess a paraphilia diagnosis, there is an insufficient
                    foundation to conclude at this time that Dr. Friedlander would be in a band of
                    sexual offense risk considered high or likely.

                 d. Comparatively speaking, Dr. Friedlander’s statistical risk analysis places him
                    in a very low risk band in 2018.




                                                    2
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 3 of 72 PageID 4300



                   e. There are unique interpersonal issues in Dr. Friedlander’s social functioning,
                      including what most accurately from a psychological perspective can be
                      described as social inadequacies that formed a basis for his sexual offense
                      adjudication.

                   f. Dr. Friedlander is in an age and risk-range, given his current health and medical
                      issues in which terms of compassionate release is clearly in my professional
                      judgment the best course of action concerning both public safety and the
                      welfare of Dr. Friedlander.


  It is worth noting that Dr. Plaud is a nationally known sex offender specialist who has on numerous

  occasions served as an expert for the Government, for the respondent, and for the Court, in

  proceedings under 18 U.S.C. 4248 in the District of Massachusetts and the Eastern District of

  North Carolina.

              5.   The actuarial table in Section 8-46 of the General Statutes of North Carolina gives

  Charles Friedlander a life expectancy of 6.6 years, but that of course does not take into account his

  remarkable laundry list of serious health issues at 89. Certainly, no agent in his right mind would

  sell him a life insurance policy now.

              6.   Charles Friedlander clearly meets the BOP standards, set out in Policy Statements

  5050.49 and 5050.50 for Compassionate Release. He also meets the compassionate release criteria

  of 18 U.S.C 3580(c)(1)(A)(i) and Section 1B1.13, Federal Sentencing Guidelines

              7.   Formal requests for compassionate release have been submitted by Charles

  Friedlander and/or his counsel to the BOP. All administrative rights to appeal the failure of the

  BOP to bring a motion on the defendant’s behalf have long been exhausted.

              8.   If released from BOP custody, Charles Friedlander will be on supervised release

  for life.

              9.   The release plan is for Charles Friedlander to live with William Hayden at 501

  North Clinton Street-Apt. 3102, Chicago, Illinois 60654, where friends and family live, and can


                                                    3
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 4 of 72 PageID 4301



  assist him, very near an assisted living facility, to which he would likely eventually move. William

  Hayden is an accountant; will retire in January 2020 from a Company he has worked at for over

  29 years and has been Charles Friedlander’s financial and medical power of attorney since 2008.

  Charles Friedlander will have an adequate income and Social Security benefits, together with

  health insurance.

         10.     To our knowledge there have been at least seven cases to date in which

  compassionate release was ordered under the First Step Act of December 21, 2018. The first case

  was United States v. Cheatham, No. 3:06 CR 95 (E.D. Tennessee). In that case Steven Ray

  Cheatham was serving a sentence of 188 months for two-armed bank robberies in less than a week

  in 2006. On January 30, 2019 Cheatham, then suffering from cancer, filed a motion similar to this

  one in this case, for compassionate release under the First Step Act of December 21, 2018. Chief

  Judge Varlan in Knoxville the very next day, January 31, 2019, granted the motion and reduced

  Cheatham’s sentence to time served. Sadly, Cheatham died at FMC Butner, North Carolina,

  unaware he was a free man. That is exactly what we of course do not want to happen in this case.

         In United States v. Evans, No. 4:15 CR 15 (S.D. Texas) Dr. Richard Evans, a “pill mill”

  physician with cancer, was ordered released on March 13, 2019, only five days after the filing of

  a motion similar to this one.

         In United States v. Garcia, No. 2:11 CR 935-6 (CD California), Wilfred Garcia was ordered

  released on March 22, 2019. A copy of the release order is attached and incorporated herein.

          In United States v. Brittner, No. 9:16 CR 15 (D. Montana) Steve Alan Brittner was ordered

  released on May 1, 2019. A copy of the release order is attached and incorporated herein.

         In United States v. Adams, No. 4:09 CR 115 (N.D. Texas), Steven Ray Adams was ordered

  released on May 3, 2019. A copy of the release order is attached and incorporated herein.



                                                   4
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 5 of 72 PageID 4302



            In United States v. Leggitt, No. 4:12 CR 306 (E.D. Arkansas), Terry Wayne Leggitt was

  ordered released on March 6, 2019. A copy of that release order is attached and incorporated

  herein.

            In United States v. McGraw, No. 2:02 CR 18 (S.D. Indiana), McGraw was ordered released

  on May 9, 2019. A copy of that release order is attached and incorporated herein.

            In United States v. Peterson, 7:12 CR 15-1 BO (EDNC), Peterson was ordered released on

  June 4, 2019. A copy of that release order is attached and incorporated herein.

            In all but Leggitt, the Government and the BOP opposed release.

            11.    On April 9, 2019 Charles Friedlander was told by his Unit Team at LSCI Butner

  that:

                   Your age at sentencing was 78 and your current offense is 18 U.S.C. 2422(B)
                   child enticement, which upon review of P.S. 5162.05 is listed in the
                   categorization of offense. Therefore, based on your age at sentencing and
                   your current offense, you do not meet the criteria for a compassionate
                   release/RIS.

  Attached and incorporated herein is a copy of the April 9, 2019 notification.

            Also attached and incorporated is a copy of the BOP Program Statement 5162.05 of March

  16, 2009, referenced in the unit team notification. At Page 6 of P.S. 5162.05, 18 U.S.C. 2422 is

  listed, but described as “coercion into interstate travel for illegal sexual activity,” emphasis added.

  That statute, 18 U.S.C. 2422, last amended July 27, 2006, in 18 U.S.C. 2422(a), makes it unlawful

  to persuade, induce, entice or coerce any individual to travel “in interstate as foreign commerce”

  etc. Charles Friedlander was convicted of violating not that section of 18 U.S.C. 2422, but rather

  18 U.S.C. 2422(b) which makes it unlawful to persuade, induce, entice or coerce any individual

  under 18, etc. There is no requirement that the minor travel in interstate commerce, unlike 18

  U.S.C. 2422(a). The Congress could have inserted that requirement into 18 U.S.C. 2422(b) but did



                                                    5
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 6 of 72 PageID 4303



  not do so. Attached and incorporated herein is a copy of 18 U.S.C. 2422, both sections.

  Accordingly, it is our position that 18 U.S.C. 2422(b) is not included in the Categorization of

  Offenses set out in BOP P.S. 5162.05, and that Charles Friedlander thus is now eligible for

  compassionate release. Of course, the determination as to how long a sentence is to be served is

  one for this Court, not for the BOP. Decisions about sentencing “should not be left to employees

  of the same Department of Justice that conducts the prosecution,” and the BOP “is not charged

  with applying 18 U.S.C. 3553(a),” Setser v. United States, 566 U.S. 231 at 240, 242 (2012).

         WHEREFORE, pursuant to the First Step Act of December 21, 2018, Second Chance Act

  of 2008, 34. U.S.C. 60541 et seq, and the Second Chance Reauthorization Act of 2018, also

  enacted December 21, 2018, respectfully prays the Court:

         1.      For compassionate release from BOP custody, to live in Chicago, Illinois under the
  supervision of the USPO for the Northern District of Illinois for the term of supervised release in
  the judgment herein; and

         2.      For such other and further relief as the Court may deem just and equitable.


                                                       Respectfully Submitted,
                                                       /s/Joseph E. Parrish________
                                                       JOSEPH E. PARRISH
                                                       Florida Bar. No: 690058
                                                       Parrish & Goodman, PLLC
                                                       915 N. Franklin Street, Unit 2302
                                                       Tampa, Florida 33602
                                                       (813) 643-4529; (813) 315-6535 (fax)
                                                       Primary: jparrish@parrishgoodman.com
                                                       Secondary: admin@parrishgoodman.com
                                                       Counsel for Charles J. Friedlander

                                                                      Of Counsel
                                                       /s/ James B. Craven III
                                                       James B. Craven III
                                                       NC State Bar 997
                                                       P.O. Box 1366
                                                       Durham, NC 27702

                                                  6
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 7 of 72 PageID 4304



                                                    (919)688-8295
                                                    JBC64@mindspring.com Attorney for the
                                                    Counsel for Charles J. Friedlander

                                CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that a true and correct copy of the foregoing was filed and

  served via CM/ECF Portal to the Government counsel on this 27th day of June, 2019:

         Maria Chapa Lopez, Esquire
         United States Attorney
         400 North Tampa Street-Suite 3200
         Tampa, FL 33602
                                                    /s/ Joseph E. Parrish
                                                    Attorney




                                                7
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 8 of 72 PageID 4305
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 9 of 72 PageID 4306
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 10 of 72 PageID 4307
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 11 of 72 PageID 4308
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 12 of 72 PageID 4309
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 13 of 72 PageID 4310
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 14 of 72 PageID 4311
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 15 of 72 PageID 4312
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 16 of 72 PageID 4313
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 17 of 72 PageID 4314
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 18 of 72 PageID 4315
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 19 of 72 PageID 4316
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 20 of 72 PageID 4317
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 21 of 72 PageID 4318
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 22 of 72 PageID 4319
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 23 of 72 PageID 4320
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 24 of 72 PageID 4321
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 25 of 72 PageID 4322
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 26 of 72 PageID 4323
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 27 of 72 PageID 4324
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 28 of 72 PageID 4325
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 29 of 72 PageID 4326
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 30 of 72 PageID 4327
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 31 of 72 PageID 4328
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 32 of 72 PageID 4329
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 33 of 72 PageID 4330
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 34 of 72 PageID 4331
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 35 of 72 PageID 4332
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 36 of 72 PageID 4333
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 37 of 72 PageID 4334
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 38 of 72 PageID 4335
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 39 of 72 PageID 4336
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 40 of 72 PageID 4337
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 41 of 72 PageID 4338
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 42 of 72 PageID 4339
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 43 of 72 PageID 4340
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 44 of 72 PageID 4341
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 45 of 72 PageID 4342
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 46 of 72 PageID 4343
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 47 of 72 PageID 4344
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 48 of 72 PageID 4345
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 49 of 72 PageID 4346
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 50 of 72 PageID 4347
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 51 of 72 PageID 4348
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 52 of 72 PageID 4349
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 53 of 72 PageID 4350
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 54 of 72 PageID 4351
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 55 of 72 PageID 4352
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 56 of 72 PageID 4353
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 57 of 72 PageID 4354
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 58 of 72 PageID 4355
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 59 of 72 PageID 4356
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 60 of 72 PageID 4357
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 61 of 72 PageID 4358
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 62 of 72 PageID 4359
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 63 of 72 PageID 4360
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 64 of 72 PageID 4361
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 65 of 72 PageID 4362
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 66 of 72 PageID 4363
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 67 of 72 PageID 4364
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 68 of 72 PageID 4365
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 69 of 72 PageID 4366
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 70 of 72 PageID 4367
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 71 of 72 PageID 4368
Case 8:08-cr-00318-JDW-TGW Document 328 Filed 06/27/19 Page 72 of 72 PageID 4369
